                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7    CITIBANK, N.A.,                                         Case No. 2:18-CV-765 JCM (NJK)
                 8                                            Plaintiff(s),                   ORDER
                 9           v.
               10     RANCHO LAS BRISAS MASTER
                      HOMEOWNERS ASSOCIATION, et al.,
               11
                                                            Defendant(s).
               12
               13
                             Presently before the court is the matter of Citibank, N.A. v. Rancho Las Brisas Master
               14
                      Homeowners Association, et al., case number 2:18-cv-00765-JCM-NJK. On February 25, 2020,
               15
                      cross-claimant SFR Investments Pool 1, LLC (“SFR”) filed a notice of voluntary dismissal.
               16
                      (ECF No. 51). Federal Rule of Civil Procedure 41(a) provides as follows:
               17
               18                   (1) By the Plaintiff.

               19                   (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2,
                                    and 66 and any applicable federal statute, the plaintiff may dismiss
               20                   an action without a court order by filing:

               21                           (i) a notice of dismissal before the opposing party serves
                                            either an answer or a motion for summary judgment; or
               22
                                            (ii) a stipulation of dismissal signed by all parties who have
               23                           appeared.

               24                   (B) Effect. Unless the notice or stipulation states otherwise, the
                                    dismissal is without prejudice. But if the plaintiff previously
               25                   dismissed any federal- or state-court action based on or including
                                    the same claim, a notice of dismissal operates as an adjudication on
               26                   the merits.

               27                   (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an
                                    action may be dismissed at the plaintiff's request only by court
               28                   order, on terms that the court considers proper. If a defendant has
                                    pleaded a counterclaim before being served with the plaintiff's

James C. Mahan
U.S. District Judge
                1                    motion to dismiss, the action may be dismissed over the
                                     defendant's objection only if the counterclaim can remain pending
                2                    for independent adjudication. Unless the order states otherwise, a
                                     dismissal under this paragraph (2) is without prejudice.
                3
                4     Fed. R. Civ. P. 41(a).

                5            SFR purports to dismiss its crossclaims against Negasi Habtezion Gerezgiher and Saba

                6     W. Haile (“cross-defendants”). (ECF No. 51). However, cross-defendants each filed an answer,

                7     so Fed. R. Civ. P. 41(a)(1) does not apply here. (ECF Nos. 44; 45). Both cross-defendants

                8     indicate in their answer that they filed bankruptcy and no longer have any claim to the property.

                9     (ECF Nos. 44; 45).

              10             Consequently, the court finds that dismissal of SFR’s crossclaims without prejudice is

              11      appropriate pursuant to Fed. R. Civ. P. 41(a)(2).

              12             Accordingly,

              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that SFR’s crossclaims be,

              14      and the same hereby is, DISMISSED without prejudice.

              15             DATED February 26, 2020.

              16                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
